

Exhibit 10(x)(v)
AMENDMENT NUMBER FOUR
TO THE
HARRIS CORPORATION SALARIED RETIREMENT PLAN


WHEREAS, Harris Corporation, a Delaware corporation (the “Corporation”),
heretofore has adopted and maintains the Harris Corporation Salaried Retirement
Plan, as amended and restated effective January 1, 2017 (the “Plan”);
WHEREAS, pursuant to Section 10.01 of the Plan, the Board of Directors of the
Corporation or its delegate has the authority to amend the Plan;
WHEREAS, the Employee Benefits Committee of the Corporation (the “Committee”)
has been delegated the authority to adopt non-material amendments to the Plan;
WHEREAS, in consultation with the Internal Revenue Service (“IRS”) and to
clarify the application of Section 436 of the Internal Revenue Code of 1986, as
amended, (“Section 436”) to the Plan, the Committee has determined to amend
Section 4.20 of the Plan (Limitations Based on Funded Status of the Plan) to
incorporate sample language published by the IRS with respect thereto; and
WHEREAS, the Committee has determined that the above-described amendments are
non-material.
NOW, THEREFORE, BE IT RESOLVED, that the Plan hereby is amended, effective as of
the date hereof, as follows:
1.
Section 4.20(g) of the Plan hereby is replaced in its entirety, to read as
follows:

(g)Rules of Operation for Periods Prior to and After Certification of Plan’s
Adjusted Funding Target Attainment Percentage.
(i)In General. Section 436(h) of the Code and Section 1.436-1(h) of the Treasury
Regulations set forth a series of presumptions that apply (1) before the Plan’s
enrolled actuary issues a certification of the Plan’s adjusted funding target
attainment percentage for the Plan Year and (2) if the Plan’s enrolled actuary
does not issue a certification of the Plan’s adjusted funding target attainment
percentage for the Plan Year before the first day of the tenth month of the Plan
Year (or if the Plan’s enrolled actuary issues a range certification for the
Plan Year pursuant to Section 1.436-1(h)(4)(ii) of the Treasury Regulations but
does not issue a certification of the specific adjusted funding target
attainment percentage for the Plan by the last day of the Plan Year). For any
period during which a presumption under Section 436(h) of the Code and
Section 1.436-1(h) of the Treasury Regulations applies to the Plan, the
limitations under this Section 4.20 are applied to the Plan as if the adjusted
funding target attainment percentage for the Plan Year were the presumed
adjusted funding target attainment percentage determined under the rules of
Section 436(h) of the Code and Section 1.436-1(h)(1), (2), or (3) of the
Treasury Regulations. These presumptions are set forth in Section 4.20(g)(ii)
through (iv).
(ii)Presumption of Continued Underfunding Beginning First Day of Plan Year. If a
limitation under this Section 4.20 applied to the Plan on the last day of the
preceding Plan Year, then, commencing on the first day of the current Plan Year
and continuing until the Plan’s enrolled actuary issues a certification of the
adjusted funding target attainment percentage for the Plan for the current Plan
Year, or, if earlier, the date Section 4.20(g)(iii) or Section 4.20(g)(iv)
applies to the Plan:
(1)    The adjusted funding target attainment percentage of the Plan for the
current Plan Year is presumed to be the adjusted funding target attainment
percentage in effect on the last day of the preceding Plan Year; and
(2)    The first day of the current Plan Year is a section 436 measurement date.
(iii)Presumption of Underfunding Beginning First Day of Fourth Month. If the
Plan’s enrolled actuary has not issued a certification of the adjusted funding
target attainment percentage for the Plan Year before the first day of the
fourth month of the Plan Year and the Plan’s adjusted funding target attainment
percentage for the preceding Plan Year was either at least 60 percent but less
than 70 percent or at least 80 percent but less than 90 percent, or is described
in Section 1.436-1(h)(2)(ii) of the Treasury Regulations, then, commencing on
the first day of the fourth month of the current Plan Year and continuing until
the Plan’s enrolled actuary issues a certification of the adjusted funding
target attainment percentage for the Plan for the current Plan Year, or, if
earlier, the date Section 4.20(g)(iv) applies to the Plan:
(1)    The adjusted funding target attainment percentage of the Plan for the
current Plan Year is presumed to be the Plan’s adjusted funding target
attainment percentage for the preceding Plan Year reduced by ten percentage
points; and
(2)    The first day of the fourth month of the current Plan Year is a section
436 measurement date.
(iv)Presumption of Underfunding On and After First Day of Tenth Month. If the
Plan’s enrolled actuary has not issued a certification of the adjusted funding
target attainment percentage for the Plan Year before the first day of the tenth
month of the Plan Year (of if the Plan’s enrolled actuary has issued a range
certification for the Plan Year pursuant to Section 1.436-1(g)(4)(ii) of the
Treasury Regulations but has not issued a certification of the specific adjusted
funding target attainment percentage for the Plan Year by the last day of the
Plan Year), then, commencing on the first day of the tenth month of the current
Plan Year and continuing through the end of the Plan Year:
(1)    The adjusted funding target attainment percentage of the Plan for the
current Plan Year is presumed to be less than 60 percent; and
(2)    The first day of the tenth month of the current Plan Year is a section
436 measurement date.
2.
Section 4.20(h) of the Plan hereby is replaced in its entirety, to read as
follows:

(h)The definitions in the following Treasury Regulations apply for purposes of
this Section 4.20 and Section 4.21: Section 1.436-1(j)(1) defining adjusted
funding target attainment percentage; Section 1.436-1(j)(2) defining annuity
starting date; Section 1.436-1(j)(6) defining prohibited payment;
Section 1.436-1(j)(8) defining section 436 measurement date; and
Section 1.436-1(j)(9) defining an unpredictable contingent event and an
unpredictable contingent event benefit.


APPROVED by the HARRIS CORPORATION EMPLOYEE BENEFITS COMMITTEE on this 27th day
of June, 2018.
/s/ James. P. Girard _________
James P. Girard, Chairperson


ACTIVE 229174405


1